TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00533-CR
NO. 03-02-00534-CR



Kendrick Cordell Jones, Appellant


v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NOS. 51,572 & 52,970, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING






Kendrick Cordell Jones seeks to appeal from judgments of conviction for aggravated
assault and burglary of a habitation.  Sentence was imposed in both cases on June 14, 2002.  There
was no motion for new trial.  The deadline for perfecting appeal was therefore July 15, 2002.  Tex.
R. App. P. 26.2(a)(1).  Notices of appeal were filed on August 26, 2002.  Under the circumstances,
we lack jurisdiction to dispose of the purported appeals in any manner other than by dismissing for
want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918
S.W.2d 519, 522-23 (Tex. Crim. App. 1996).


The appeals are dismissed.


				__________________________________________
				Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   September 19, 2002
Do Not Publish